Case 9:18-cv-81496-RLR Document 4 Entered on FLSD Docket 11/02/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 9:18-cv-81496-RLR


 ELIZABETH BORISKIN,
 individually and on behalf of all
 others similarly situated,                                      CLASS ACTION

         Plaintiff,                                              JURY TRIAL DEMANDED

 v.

 FIORELLA INSURANCE AGENCY INC.,

       Defendant.
 ______________________________________/

                           CERTIFICATE OF INTERESTED PERSONS

         The undersigned counsel hereby discloses the following:

      1) the name of each person, attorney, association of persons, firm, law firm, partnership, and
         corporation that may have an interest in the outcome of this action – including subsidiaries,
         conglomerates, affiliates, parent corporations, publicly traded companies that own 10% or more
         of a party’s stock, and all other identifiable legal entities related to any party in this case:

         -   Elizabeth Boriskin (Plaintiff)
         -   Hiraldo P.A. (Counsel for Plaintiff)
         -   Eisenband Law P.A. (Counsel
         -   Fiorella Insurance Agency, Inc. (Defendant)

      2) the name of every other entity whose publicly-traded stock, equity, or debt may be substantially
         affected by the outcome of the proceedings:

         -   None known at this time.

      3) the name of every other entity which is likely to be an active participant in the proceedings,
         including the debtor and members of the creditors’ committee (or if no creditors’ committee the
         20 largest unsecured creditors):

         -   None known at this time.
Case 9:18-cv-81496-RLR Document 4 Entered on FLSD Docket 11/02/2018 Page 2 of 3



    4) the name of each victim (individual or corporate) of civil and criminal conduct alleged to be
       wrongful, including every person who may be entitled to restitution:

       -   Elizabeth Boriskin (Plaintiff)

       -   Unnamed Class Members



 Date: November 2, 2018



                                                             Respectfully submitted,


                                                             /s/ Manuel S. Hiraldo____________
                                                             Manuel S. Hiraldo
                                                             HIRALDO P.A.
                                                             Florida Bar No. 030380
                                                             401 E. Las Olas Boulevard
                                                             Suite 1400
                                                             Ft. Lauderdale, Florida 33301
                                                             Email: mhiraldo@hiraldolaw.com
                                                             Telephone: 954.400.4713

                                                             Counsel for Plaintiff and the Class
Case 9:18-cv-81496-RLR Document 4 Entered on FLSD Docket 11/02/2018 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 2, 2018, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                       By: /s/ Manuel S. Hiraldo
                                                       Manuel S. Hiraldo, Esq.
                                                       HIRALDO P.A.
                                                       401 E. Las Olas Boulevard
                                                       Suite 1400
                                                       Ft. Lauderdale, Florida 33301
                                                       Florida Bar No. 030380
                                                       mhiraldo@hiraldolaw.com
                                                       Telephone: 954.400.4713
